UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6604


JOHN E. HARGROVE,

                Plaintiff - Appellant,

          v.

JACOB FULLER; NURSE ERIN; NURSE JESSICA; DR. JOE; KING, C/O;
DR. EDWARDS; DR. JAMES; MILLER, C/O,

                Defendants - Appellees,

          and

PRIME CARE MEDICAL      INCORPORATED;   EASTERN   REGIONAL   JAIL;
CHAD; RUDLOFF,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cv-00132-IMK-JSK)


Submitted:   October 25, 2011               Decided:   November 2, 2011


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


John E. Hargrove, Appellant Pro Se.        John Dorsey Hoffman,
FLAHERTY, SENSABAUGH & BONASSO, PLLC, Charleston, West Virginia;
Philip Cameron Petty, ROSE PADDEN & PETTY, LC, Fairmont, West
Virginia; Chad Marlo Cardinal, Charleston, West Virginia;
Frederick W. Goundry,      III,   VARNER   &   GOUNDRY,   Frederick,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

             John E. Hargrove seeks to appeal the district court’s

February     10,    2010    order    dismissing     without      prejudice    his    42

U.S.C. § 1983 (2006) action.                We remanded the case “for the

limited purpose of allowing the district court to obtain from

the   parties      information       regarding    when    Hargrove    provided      his

notice      of   appeal     to   prison     officials      for    mailing    and     to

determine whether the filing was timely under [Fed. R. App. P.]

4(c)(1) and Houston v. Lack.[ *]”                 Hargrove v. Fuller, 408 F.

App’x 675, 675-76 (4th Cir. 2011).                 The district court ordered

the   parties      to   submit      evidence     regarding     the   timeliness     of

Hargrove’s notice of appeal; each party responded.                    The district

court then returned the supplemented record to us without making

a timeliness determination in accordance with our prior opinion.

             Accordingly, we remand the case to the district court

for   the    limited       purpose    of   allowing      the   district     court   to

determine whether Hargrove’s notice of appeal was timely.                           The

record, as supplemented, will then be returned to this court for

further consideration.

                                                                             REMANDED




      *
          487 U.S. 266, 276 (1988).



                                           3